 

Exhibit 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OF THE SECURITIES OR “BLUE SKY” LAWS OF
ANY JURISDICTION AND, ACCORDINGLY, MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT
OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE, EXCEPT UNDER CIRCUMSTANCES
WHERE NEITHER SUCH REGISTRATION NOR SUCH AN EXEMPTION IS REQUIRED BY LAW.
NOTWITHSTANDING THE ABOVE, NO TRANSFER MAY BE MADE IN ANY JURISDICTION EXCEPT IN
COMPLIANCE WITH APPLICABLE LAWS IN SUCH JURISDICTION.

 

PROMISSORY NOTE

 

$7,500,000.00   Dated: November 7, 2014

 

WHEREAS, ACI Merchant Systems, LLC (“Lender”) is a borrower and party to that
certain Loan and Security Agreement, dated as of November 7, 2014, by and among
Lender, AD Computer Corporation, each other Person joined hereto as a borrower
from time to time, JetPay Corporation (“Borrower”), and Metro Bank.

 

WHEREAS, Lender desires to make a loan to Borrower in the original principal
amount of seven million five hundred thousand dollars ($7,500,000.00);

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and, by its acceptance hereof, Lender
hereby agree as follows:

 

FOR VALUE Borrower, HEREBY PROMISES TO PAY to the order of LENDER the principal
amount of $7,500,000 in full upon notice from the Lender to the Borrower.

 

I.PAYMENT TERMS

 

The Borrower promises to pay interest on the unpaid principal amount hereof on
the day on which the principal amount is paid in full, at an interest rate equal
to the short-term Applicable Federal Rate as required by Section 7872(f)(2)(B)
of the Internal Revenue Code, compounded semiannually; provided, however, that
any overdue amount of principal, interest or other amounts payable hereunder
shall bear interest, payable on demand, at the same such interest rate as
described above. Interest shall accrue from the date hereof until the date of
payment in full of the principal amount hereof and all interest and other
amounts payable hereunder (to the extent permitted by applicable law) and shall
be computed on the basis of a 360-day year of twelve 30-day months. Interest is
to be paid in cash.

 

 

 

 

II.REPAYMENT TERMS

 

This Promissory Note shall be prepayable at any time without penalty. The full
balance of this Promissory Note and all accrued interest thereunder shall be due
and payable on November 7, 2022.

 

III.OPTIONAL PAYMENTS

 

This Promissory Note is prepayable by the Borrower at any time in whole or in
part without any premium or penalty. The amount of any such optional payment
shall be applied first to accrued but unpaid interest outstanding under this
Agreement and then to principal.

 

IV.GENERAL

 

This Agreement embodies the entire agreement between the Borrower and Lender.
Any amendments to this Agreement must be executed by all parties hereto.

 

The Agreement may not be transferred, sold, assigned, pledged, or otherwise
encumbered or disposed of, and no lien, charge or other encumbrance may be
created or permitted to be created thereon without the prior written consent of
Lender.

 

The Borrower expressly waives presentment, demand, protest or any notice of any
kind whatsoever. No delay or omission by the Lender in exercising any of its
rights hereunder or otherwise shall operate as a waiver of any such right or of
any other right of the Lender, nor shall any waiver by the Lender of any such
right on one occasion be deemed a bar to or waiver of such right or any other
right on any other occasion.

 

This Agreement shall be deemed to have been made under, and shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

REMAINDER OF PAGE LEFT BLANK INTENTIONALLY

 

 

 

 

IN WITNESS WHEREOF the parties have executed and delivered this Agreement on the
date first written above.

 

  JETPAY CORPORATION           Borrower             By: /s/ Peter B. Davidson  
            Name:  Peter B. Davidson       Title:  Vice Chairman           ACI
MERCHANT SYSTEMS, LLC     Lender             By: /s/ Michael Collester          
    Name:  Michael Collester       Title:  Chief Executive Officer  

 

[Signature Page to Promissory Note]

 

 

